      Case 2:17-cr-00060-MCE Document 237 Filed 03/16/20 Page 1 of 1


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5
6    Attorney for Defendant
     PAMELA STEPHANIE EMANUEL
7
8                            IN THE UNITED STATES DISTRICT COURT
9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,               )   Case No. 2:17-CR-0060 MCE
                                             )
12       Plaintiff,                          )
                                             )   SENTENCING MEMORANDUM
13                    vs.                    )
                                             )
14   PAMELA STEPHANIE EMANUEL,               )
                                             )   Judge:   Hon. Morrison C. England, Jr.
15       Defendant.                          )   Date:    March 17, 2020
                                             )   Time:    10:00 a.m.
16                                           )
                                             )
17
18          Ms. Emanuel and her counsel agree with the government that the appropriate
19   sentence in this case is 51 months on count two with a consecutive sentence of 24
20   months on count 17, for a total term of 75 months. Ms. Emanuel urges the Court to
21   impose the sentence recommended by the government and to adopt the conditions set
22   forth in the final presentence report. Ms. Emanuel and counsel also thank the Court, its
23   staff, and government counsel for their courtesy in this matter.
24                                               Respectfully Submitted,
25
                                                 HEATHER E. WILLIAMS
26                                               Federal Defender

27   Dated: March 16, 2020                       /s/ T. Zindel
                                                 TIMOTHY ZINDEL
28                                               Assistant Federal Defender
                                                 Attorney for PAMELA EMANUEL
                                                   -1-
